Citation Nr: 1604358	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for progressive muscle atrophy of the right leg due to sciatic nerve impingement, including as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  The hearing transcript is associated with the record.

In order to ensure that all potential psychiatric disabilities are addressed, to include PTSD, the Board has restyled the claim on appeal as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a right leg disability as secondary to the low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's bilateral sensorineural hearing loss is due to service.

2.  The preponderance of the evidence shows the Veteran's dysthymia, a psychiatric disability, was incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).

2.  The criteria for service connection for dysthymia, a psychiatric disability, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral sensorineural hearing loss and a psychiatric disability, which represents a complete grant of the benefit sought for these claims.  The Veteran's claims for a low back disability and for progressive muscle atrophy of the right leg are remanded for further development.  Therefore, no discussion of VA's duties to notify and assist is necessary.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran received an examination in February 1970 prior to entry into service; his hearing was noted as follows at the time:





HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
20
25
LEFT
25
20
15
10
20

Thus the Veteran had non-disabling hearing loss by VA standards in both ears at certain Hertz at entrance into service.  No audiogram was conducted at the Veteran's separation from service.

The Veteran was provided with a VA audiology examination in August 2011.  His results were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
25
30
50
50
96 %
LEFT
25
35
25
65
75
92 %

These results suggest mild to moderately severe hearing loss from 2000-8000 Hz for the right ear and mild to severe hearing loss from 1000-8000 Hz for the left ear, with hearing otherwise within normal limits.

The VA audiology examiner stated she could not determine the etiology of the Veteran's hearing loss without resorting to speculation.  However she noted that tinnitus is frequently associated with hearing loss and noise exposure and opined that the Veteran's reported tinnitus was at least as likely as not the result of noise exposure sustained during military service.  The VA examiner's opinion confirmed, albeit indirectly, that the Veteran's hearing loss is likely connected to in-service noise exposure.

Moreover, the Veteran and his representative have asserted that he was exposed to significant noise in the military while working in artillery squadrons and no hearing protection was provided.  See Informal Hearing Presentation dated November 2014 and Board hearing testimony from October 2015.

Based on the evidence of record, the Board finds that the Veteran has a current hearing loss disability, was exposed to significant noise in service, and there is a nexus between the in-service noise exposure and the current disability.  As such, service connection for bilateral sensorineural hearing loss is warranted. 

Analysis - Psychiatric Disabilities

The Veteran has a current diagnosis of chronic, recurrent dysthymia.  See August 2011 VA examination report.  The VA examiner opined that the Veteran's dysthymia likely existed prior to entry into service and that in-service stressors likely contributed to his dysthymia at the time.

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness may be rebutted when there is clear and unmistakable evidence that the condition existed prior to service and clear and unmistakable evidence that the condition was not aggravated by service.   See id.; see also 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Even though the 2011 VA psychiatric examiner opined that the Veteran's dysthymia pre-existed service, the condition was not noted on the Veteran's report of medical examination at entrance, and the Veteran is presumed sound at entry.  Based on the evidence of record, the VA cannot rebut the presumption of soundness.  As the VA examiner determined that the Veteran's dysthymia was aggravated by military service, the Board finds that, under VA regulations, the Veteran's dysthymia was incurred in military service.  

To summarize, the Veteran is currently diagnosed with dysthymia, he incurred dysthymia during service, and there is a nexus between the current disability and the in-service incurrence.  As such, service connection for dysthymia is warranted. 

In his October 2015 Board hearing, the Veteran asserted that a Board grant of service connection for a psychiatric disability regardless of the precise diagnosis would satisfy his appeal with respect to this claim.  As such, a discussion of entitlement to service connection specifically for PTSD is not necessary. 


ORDER

The claim for entitlement to service connection for bilateral sensorineural hearing loss is granted.

The claim for entitlement to service connection for a psychiatric disability, specifically dysthymia, is granted.


REMAND

The Veteran is seeking service connection for a low back injury that he asserts occurred during service at around the same time he injured his right wrist.  The Veteran is also seeking service connection for progressive muscle atrophy of the right leg muscles due to sciatic nerve impingement, as secondary to the claimed lower back disability.

On remand, the Veteran should be notified that he may submit lay statements from himself and from others who have first-hand knowledge of and/or were contemporaneously informed of his claimed in-service back injury.  In addition, the Veteran has testified that he began receiving treatment for his lower back and right leg issues in the early 1980s.  Though these records were previous requested pursuant to the May 2011 Board remand, the Veteran should be provided another opportunity to identify and/or provide these records on remand.

The Veteran's representative, The American Legion, in a November 2014 written brief presentation, suggested that the service treatment records contained in the Veteran's claims file are incomplete.  On remand, after all appropriate efforts have been undertaken, the RO should issue a formal statement as to whether the Veteran's service treatment records associated with the claims file are complete or incomplete.  If incomplete, a formal finding of unavailability should be issued. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.

2.  Request that the Veteran identify the private medical providers who treated his lower back and right leg from 1980 to 1997.  Provide the Veteran with the appropriate release forms and make at least two (2) attempts to obtain these records.  All attempts to obtain these records should be documented in the claims file.  If the records are not obtained despite these efforts, notify the Veteran and provide him with an appropriate amount of time to submit this evidence.

3.  Notify the Veteran that he may submit lay statements from himself and from others (such as friends, neighbors, siblings, a spouse, military comrades etc.) who have first-hand knowledge of and/or were contemporaneously informed the Veteran's in-service back injury.  He should be provided an appropriate amount of time to submit this lay evidence.

4. Undertake all appropriate efforts to determine if the service treatment records contained in the claims file are complete.  If records are missing, undertake all appropriate efforts to find such records and associate them with the claims file.  Thereafter, issue either a formal finding of unavailability or a formal finding of completeness in regard to the service treatment records, whichever is applicable. 

5.  After completing the above development, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals    

Department of Veterans Affairs


